EXHIBIT 10.3

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement ("Agreement") is entered into as
of  November 20, 2008 by Trustmark Corporation, a Mississippi corporation (the
"Company"), and Richard G. Hickson (the "Executive").  The Company and Executive
have entered into this Agreement with reference to the following facts:


A.              The Company and Executive entered into that certain agreement
dated as of May 13, 1997, which the Company and Executive amended and restated
effective as of March 12, 2002 and again as of October 23, 2007 ("Original
Agreement"); and


B.              The Company and Executive now desire to amend and restate in its
entirety the Original Agreement as set forth in this Agreement to reflect
certain substantive changes in the terms and conditions relating to the
Executive’s employment.


NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:


1.              Term of Employment.  Subject to Section 5 hereof, the term of
the Executive's employment under this Agreement commenced on the 13th day of
May, 1997 (the "Commencement Date"), and shall continue through the end of the
day on which the Annual Meeting of the Company’s shareholders is held in 2011
unless terminated earlier as provided in Section 5 (the "Term").  For all
purposes of this Agreement, the day on which the Annual Meeting of the Company’s
shareholders is held is the day on which the meeting is opened in 2011, whether
or not adjourned or suspended and carried over to another day.


2.              Duties of Employment.  The Executive agrees to render his
services to the Company through the earlier of December 31, 2010 or the end of
the Term as its Chairman of the Board, President and Chief Executive Officer, to
render his services to the Company’s subsidiary Trustmark National Bank (the
"Bank") as its Chairman of the Board and Chief Executive Officer and to hold
such other office or position with the Company and/or the Bank as may be
reasonably requested by the Board of Directors of the Company (the "Board"), and
in connection therewith, to perform such duties commensurate with his office or
position as he shall reasonably be directed by the Board to perform.  For any
portion of the Term occurring after December 31, 2010, the Executive agrees to
render his services to the Company as an employee and as the Chairman of the
Board, but not as President and Chief Executive Officer of the Company, and to
render his services to the Bank as an employee and as the Chairman of the Board,
but not as Chief Executive Officer of the Bank.  The Executive shall perform
such duties faithfully and diligently at all times.  The Executive shall have no
other employment while he is employed by the Company; provided, however, that
the Executive may serve on the boards of directors of companies which do not
compete with the Company and in such capacity attend regularly scheduled board
meetings to the extent approved in writing in advance by the Board.  When and if
requested to do so by the Board, the Executive shall serve as a director and
officer of any other subsidiary or affiliate of the Company.  The Company shall
notify the Executive if it believes that the Executive has breached any of his
obligations under this Section 2; in such event, the Executive shall have thirty
(30) days within which to cure such breach, other than a breach of his
obligation to refrain from employment with any person or entity other than the
Company or any of its subsidiaries or affiliates.

--------------------------------------------------------------------------------




3.              Compensation and Other Benefits.


3.1.              Salary.  As his full base compensation for all services to be
rendered by the Executive during the Term, the Company shall pay to the
Executive a base salary for each calendar year of the Term in an amount
established each year by the Human Resources Committee of the Board, or any
successor committee of the Board charged with oversight of and responsibility
for executive compensation (the "HR Committee"), and the Board, but in no event
less than $400,000 annually.  Payment shall be made in accordance with the
Company's usual payroll practices for senior executives (not less frequently
than monthly).  The annual base salary set forth in this Section 3, as in effect
at any particular time, shall hereinafter be referred to as the "Base Salary."
The Company shall withhold or cause to be withheld from the Base Salary (and
other wages hereunder) all taxes and other amounts as are required by law to be
withheld.  For 2011, the Executive’s Base Salary shall continue for the portion
of such year the Executive remains an employee at no less than the annual rate
in effect on December 31, 2010.


3.2.              Annual Bonus.  In addition to the Base Salary, the Executive
shall have the opportunity annually to earn as a bonus seventy percent (70%) of
his Base Salary (the "Target Award Opportunity").  In establishing the actual
bonus earned each year by the Executive (the "Annual Bonus"), the HR Committee,
in consultation with the Executive, shall have the discretion to increase the
Annual Bonus above or decrease the Annual Bonus below the Target Award
Opportunity for that year.  In so doing the HR Committee's determination shall
be based upon an assessment of the performance of both the Executive and the
Company taking into consideration such performance goals as may be established
by the HR Committee periodically in consultation with the Executive.  The
Executive's Annual Bonus shall not exceed one hundred percent (100%) of the Base
Salary for any one year.  Any Annual Bonus due hereunder shall be payable to the
Executive no later than the 15th of the third month following the end of the
year to which the Annual Bonus relates (subject to a reasonable delay in payment
due to an unforeseeable event making it administratively impracticable to make
the payment by such time).  For 2011, the Executive shall not participate in
Company’s regular annual incentive plan, but the HR Committee may nevertheless
provide for a bonus payable to the Executive for the portion of such year the
Executive remains an employee on such basis, if any, as it may determine in its
sole discretion.


3.3.              Equity Compensation.


A.              Equity Compensation Awards.  The Company will grant to the
Executive such equity compensation awards from time to time in such amounts as
are determined in the sole discretion of the HR Committee, provided, however,
that no equity compensation awards will be granted after 2009.
-2-

--------------------------------------------------------------------------------




B.              Stock Options.  If the Executive’s employment ceases other than
by the Company’s termination for Cause (as hereinafter defined), all of the
Executive’s currently outstanding incentive stock options and currently
outstanding nonqualified stock options on the date of this Agreement shall be
amended to provide, and all of the Executive’s stock options which are granted
after the date of this Agreement shall provide, that to the extent they are
outstanding at the Executive’s cessation of employment they will be or become,
and will thereafter continue to be, exercisable for their full original
term.  If the Executive’s employment ceases by the Company’s termination for
Cause, the Executive’s rights in his stock options shall be governed by the
terms set forth in the applicable award agreement(s) and not by this Agreement.


C.              Restricted Stock.  The Executive shall continue to be eligible
to receive awards under the Company’s 2005 Stock and Incentive Compensation Plan
(or any successor plan) of restricted stock, restricted stock units and/or
performance units through 2009 on such basis as the HR Committee may determine
in its sole discretion, provided, however, that subject to the applicable
limitations of the plan under which the awards are made, the awards for 2009
shall be twice the amount of the usual annual award, one-half of the award for
2009 shall vest based on performance and one-half shall vest based on service,
the award amount shall be based on the 2008 award formula (substituting 2009
stock value for 2008 stock value), the performance period for the
performance-based portion of the award shall be two years (2009 and 2010) and
all earned shares and any cash entitlement shall normally vest only if the
Executive continues to be employed by the Company until the day on which the
Annual Meeting of the Company’s shareholders is held in 2011, provided that
vesting at earlier death, disability or change in control shall also be provided
on a basis substantially similar to that provided in the 2008 awards to the
Executive.  No award shall be made if the Executive is not employed by the
Company on the date of grant.


3.4.              Vacation.  The Executive shall be entitled to four (4) weeks
of paid vacation for each calendar year of the Term hereof.  Upon termination of
employment, Executive shall be paid for all unused vacation granted during the
year of termination at the Base Salary rate then existing as soon as practicable
after the effective date of termination in accordance with the Company’s usual
payroll practices (not less frequently than monthly).  The Executive shall not
be paid for any unused vacation if terminated by the Company for Cause (as
hereinafter defined).  No payment shall be made for unused vacation from any
prior years.


3.5.              Participation in Employee Benefit Plans.  The Executive shall
be permitted to participate in all group life, hospitalization and disability
insurance plans, health programs, pension plans, similar benefit plans or other
so-called "fringe benefit programs" of the Company (the "Employee Benefits") as
are now existing or as may hereafter be revised or adopted and offered to senior
executives generally to the extent the Executive is eligible under the
eligibility provisions of the relevant plan.


4.              Confidentiality, Nonsolicitation and Noncompete.


4.1.              Confidentiality.  The Executive covenants and agrees that all
trade secrets, confidential information (including but not limited to
confidential information with respect to marketing, product offerings or
expansion plans), and financial matters of the Company and its subsidiaries
(collectively "Confidential Information") which are learned by him in the course
of his employment by the Company shall be held in a fiduciary capacity and
treated as confidential by him and shall not be disclosed, communicated or
divulged by him or used by him for the benefit of any person or entity (other
than the Company, its subsidiaries or affiliates) unless expressly authorized in
writing by the Board, or unless the Confidential Information becomes generally
available to the public otherwise than through disclosure by the Executive.
-3-

--------------------------------------------------------------------------------




4.2.              Nonsolicitation.  The Executive agrees that (1) during the
period he is employed hereunder and for a period of twenty-four (24) months
thereafter, he will not, without the prior written consent of the Board,
directly or indirectly solicit, entice, persuade, or induce any employee,
director, officer, associate, consultant, agent or independent contractor of the
Company or its subsidiaries (i) to terminate such person's employment or
engagement by the Company or its subsidiaries or (ii) to become employed by any
person, firm partnership, corporation, or other such enterprise other than the
Company, its subsidiaries or affiliates, and (2) he shall not following the
termination of his employment hereunder represent that he is in any way
connected with the business of the Company or its subsidiaries (except to the
extent agreed to in writing by the Company).


4.3.              Noncompete.  The Executive agrees that during the period he is
employed hereunder and for a period of twenty-four (24) months following the
date of termination of his employment for any reason except Retirement (as
defined in Section 5.9), he will not (except as a representative of the Company
or with the prior written consent of the Board), directly or indirectly, engage,
participate or make any financial investment, as an employee, director, officer,
associate, consultant, agent, independent contractor, lender or investor, in the
business of any person, firm, partnership, corporation or other enterprise that
is engaged in direct competition with the business of the Company in any
geographic area in which the Company is then conducting such business.  Nothing
in this Section 4.3 shall be construed to preclude the Executive from making any
investments in the securities of any business enterprise whether or not engaged
in competition with the Company, to the extent that such securities are actively
traded on a national securities exchange or in the over-the-counter market in
the United States or on any foreign securities exchange and represent less than
one-percent (1%) of any class of securities of such business
enterprise.  Executive acknowledges that if his employment with the Company
terminates for any reason, he can earn a livelihood without violating the
foregoing restrictions and that the time period and scope of the foregoing
restrictions are reasonably required for the protection of the Company's valid
business interests.


4.4.              Covenant Payments.  In consideration for the covenants
contained in this Section 4, which are considered material to the Company, the
Company agrees to pay Executive all amounts owed pursuant to this Agreement, and
upon Executive's termination by the Company for any reason other than Cause,
death, disability or Retirement (as defined below) or Executive’s resignation
for Good Reason, to pay Executive an amount (the "Covenant Payments") equal to
the product of two times the sum of (i) the Executive's Base Salary and (ii) the
highest Annual Bonus earned in any one of the three years preceding the
termination.  Subject to Section 13 hereof, the Covenant Payments shall be paid
in twenty-four (24) equal monthly installments with the first installment
commencing on the 60th day after the effective date of termination and
continuing thereafter on the same day of each following month until all
twenty-four (24) monthly installments are paid.  In the event of the Executive's
death following such date of termination, any unpaid installments shall be paid
to the Executive's estate in a single undiscounted cash lump sum.  Such lump sum
shall be paid on the 60th day after the Executive's death.  Notwithstanding
anything herein to the contrary, if the Executive is terminated by the Company
for Cause or the Executive voluntarily resigns other than for Good Reason or
becomes disabled during the Term, the Executive will remain subject to the
covenants contained in Section 4 but will not be entitled to the Covenant
Payments.
-4-

--------------------------------------------------------------------------------




4.5.              Remedies.  The Executive acknowledges and agrees that the
Company would be damaged irreparably if any provision of Section 4 was not
performed by the Executive in accordance with its terms or was otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach.  Therefore, the Company or its successors or assigns
shall be entitled, in addition to any other rights and remedies existing in
their favor, including the right to retain the Covenant Payments, to an
injunction or injunctions to prevent any breach or threatened breach of any such
provisions and to enforce such provisions specifically (without posting a bond
or other security).  Executive agrees that Company or its successors or assigns
may retain the Covenant Payments as partially liquidated damages for such breach
and not as a penalty.  The Company acknowledges and agrees that the Executive
would be damaged irreparably if any provision of Section 4 was not performed by
the Company in accordance with its terms or was otherwise breached and that
money damages would be an inadequate remedy for any such nonperformance or
breach.  Therefore, the Executive shall be entitled, in addition to any other
rights and remedies existing in his favor, to an injunction or injunctions to
prevent any breach or threatened breach of any such provisions and to enforce
such provisions specifically (without posting a bond or other security).


5.              Termination and Severance.


5.1.              Notice of Termination.  Subject to the provisions of this
Agreement, the Company and the Executive may terminate the Term on thirty (30)
days written notice to the other party, which notice shall specify in detail the
cause for termination, except that no prior written notice need be given by the
Company in the event it terminates the Executive's employment hereunder for
Cause (as hereinafter defined and subject to applicable cure provisions).


5.2.              Resignation.  Except as otherwise provided in Section 5.7 or
5.8 herein, the Executive may voluntarily terminate the Term and resign from
employment with the Company by written notice to Company specifying the
effective date of such resignation.  Upon receipt of such notice, the Company
shall have the right to terminate the Term immediately or at such earlier date
as the Company may elect by written notice to the Executive and, in such event
the termination shall be treated as a voluntary termination without Good Reason
by the Executive.  Thereafter, the Company shall have no further obligations or
liabilities to the Executive, except for obligations to pay the Executive (1)
any unpaid Base Salary and accrued vacation benefits earned through the date of
termination; and (2) the Annual Bonus earned for the calendar year immediately
preceding the calendar year of termination to the extent not already paid.  Such
unpaid Base Salary and accrued vacation benefits and the Annual Bonus shall be
paid to the Executive in a lump sum as soon as practicable after the effective
date of termination in accordance with the Company’s usual payroll practices
(not less frequently than monthly); provided, however, that if payment of any
such amounts at such time would result in a prohibited acceleration under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
such amount shall be paid at the time the amount would otherwise have been paid
under the applicable plan, policy, program or arrangement relating to such
amount absent such prohibited acceleration.
-5-

--------------------------------------------------------------------------------




5.3.              Death.  In the event of the Executive's death during the Term,
the Term and the Executive's employment shall terminate automatically, and
Company shall pay to his spouse or designated beneficiary, or if none, to his
estate (1) any unpaid Base Salary and accrued vacation benefits earned through
the date of death, (2) the Annual Bonus earned for the calendar year immediately
preceding the calendar year of death to the extent not already paid, and (3) a
pro rata share of the Target Award Opportunity for the calendar year of
Executive’s death (calculated on the basis of the number of days elapsed in such
year through the date of death).  The Company shall pay to the Executive, his
spouse, designated beneficiary or estate, as the case may be, such unpaid Base
Salary and accrued vacation benefits and such Annual Bonus in a lump sum as soon
as practicable after the effective date of termination of the Executive’s
employment on account of his death in accordance with the Company’s usual
payroll practices (not less frequently than monthly) and shall also pay the
pro-rata share of the Target Award Opportunity in a single lump sum on the 60th
day following termination of the Executive's employment on account of his death;
provided, however, that if payment of any such amounts at such time would result
in a prohibited acceleration under Section 409A of the Code, then such amount
shall be paid at the time the amount would otherwise have been paid under the
applicable plan, policy, program or arrangement relating to such amount absent
such prohibited acceleration.


5.4.              Disability.  If the Executive becomes physically or mentally
disabled during the Term so that he is unable to perform the services required
of him pursuant to this Agreement for a period of 90 days, the Company may
terminate the Term and the Executive's services hereunder effective the 91st day
after the date of such disability, at which time the Company shall promptly pay
to the Executive (1) any unpaid Base Salary and accrued vacation benefits and
the Annual Bonus earned for the calendar year immediately preceding the calendar
year of disability to the extent not already paid in a lump sum as soon as
practicable after the effective date of termination of the Executive’s
employment on account of a disability in accordance with the Company’s usual
payroll practices (not less frequently than monthly) and (2) the pro-rata share
of the Target Award Opportunity for the calendar year of Executive’s disability
(calculated on the basis of the number of days elapsed in such year through the
date of disability) in a single lump sum on the 60th day following termination
of the Executive’s employment on account of disability; provided, however, that
if payment of any such amounts at such time would result in a prohibited
acceleration under Section 409A of the Code, then such amount shall be paid at
the time the amount would otherwise have been paid under the applicable plan,
policy, program or arrangement relating to such amount absent such prohibited
acceleration.


5.5.              For Cause.  The Company may terminate the Executive's
employment during the Term for Cause.  For purposes of this Agreement, "Cause"
shall mean that the Executive has (i) committed an act of personal dishonesty,
embezzlement or fraud; (ii) misused alcohol or drugs; (iii) failed to pay any
obligation owed to the Company or any affiliate; (iv) breached a fiduciary duty
or deliberately disregarded any rule of the Company or any affiliate; (v)
committed an act of willful misconduct or intentionally failed to perform stated
duties; (vi) willfully violated any law, rule or regulation (other than
misdemeanors, traffic violations or similar offenses) or any final
cease-and-desist order; (vii) disclosed without authorization any Confidential
Information of the Company or any affiliate, or engaged in any conduct
constituting unfair competition, or induced any customer of the Company or any
affiliate to breach a contract with the Company or any affiliate.
-6-

--------------------------------------------------------------------------------




If at any time during the Term the Company shall terminate the Executive for
Cause the Company shall pay the Executive (i) any unpaid Base Salary through the
date of termination, and (ii) the Annual Bonus earned for the year immediately
preceding the calendar year of termination to the extent not already paid,
without any further obligations to the Executive.  Such unpaid Base Salary and
Annual Bonus will be paid to the Executive in a lump sum as soon as practicable
after the effective date of termination in accordance with the Company’s usual
payroll practices (not less frequently than monthly); provided, however, that if
payment of any such amount at such time would result in a prohibited
acceleration under Section 409A of the Code, then such amount shall be paid at
the time the amount would otherwise have been paid under the applicable plan,
policy, program or arrangement relating to such amount absent such prohibited
acceleration.


5.6              Good Reason.  "Good Reason" shall mean (1) a demotion in the
Executive's status, title or position, or the assignment to the Executive of
duties or responsibilities which are materially inconsistent with such status,
title or position; (2) a material breach of this Agreement by the Company,
provided the Company has not remedied such breach within thirty (30) days of
receipt of written notice of such breach; (3) a relocation of the executive
offices of the Company to a location more than 50 miles outside of Jackson,
Mississippi without the Executive's written consent given to the Company within
thirty (30) days of the Executive's receipt of notification of such relocation
by the Company; or (4) the failure of the Executive to be named as the Chairman
of the Board, President and Chief Executive Officer of any successor by merger
to the Company, or the Chairman of the Board and Chief Executive Officer of any
successor by merger to the Bank, through December 31, 2010.  Any good faith
determination of Good Reason made by the Executive shall be conclusive;
provided, however, that it is expressly agreed that the Executive’s cessation of
status at December 31, 2010 as the Company’s President and Chief Executive
Officer and the Bank’s Chief Executive Officer contemplated in Section 2 and any
related changes in duties, responsibilities, status, title or position shall not
constitute Good Reason; and provided, further, that if the Executive is not
Chairman of the Board of the Company and the Bank, or Chairman of the Board of
Directors of any successor by merger to the Company or the Bank, during the Term
for any reason other than his death, disability, Retirement, termination by the
Company for Cause, resignation or refusal to stand for election or reelection,
Good Reason would be present at the time he first is not Chairman of the Board
of the Company or the Bank.


5.7.              Severance in Connection with a Change in Control.  If at any
time during the Term and on or before December 31, 2009 both (i) the Company
experiences a Change in Control and (ii) either (a) the Term and the Executive
are terminated by the Company other than for Cause, death, disability or
Retirement or (b) the Executive resigns for Good Reason, the following
provisions shall apply:
-7-

--------------------------------------------------------------------------------




(i)              "Change in Control" shall mean any one of the following events
occurring after the date of this Agreement: (1) the acquisition by any person of
ownership of, holding or power to vote more than 20% of the Company's voting
stock, (2) the acquisition by any person of the ability to control the election
of a majority of the Company's Board, (3) the acquisition of a controlling
influence over the management or policies of the Company by any person or by
persons acting as a "group" (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), or (4) during any period
of two consecutive years, individuals (the "Continuing Directors") who at the
beginning of such period constitute the Board (the "Existing Board") cease for
any reason to constitute at least two-thirds thereof, provided that any
individual whose election or nomination for election as a member of the Existing
Board was approved by a vote of at least two-thirds of the Continuing Directors
then in office shall be considered a Continuing Director.  Notwithstanding the
foregoing, in the case of (1), (2) and (3) hereof, ownership or control of the
Company's voting stock by the only subsidiary of the Company or any employee
benefit plan sponsored by the Company or any subsidiary shall not constitute a
Change in Control.  For purposes of this subparagraph, the term "person" refers
to an individual or a corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization of
any other form of entity not specifically listed herein;


(ii)              Subject to Section 13 hereof, the Company shall pay to the
Executive the following amounts:


A.              The sum of (1) the Executive's Base Salary and accrued vacation
benefits through the date of termination and the Annual Bonus earned for the
calendar year immediately preceding the calendar year of termination to the
extent not already paid as soon as practicable after the effective date of
termination in accordance with the Company’s usual payroll practices (not less
frequently than monthly) and (2) the additional sum of (i) the Executive's Base
Salary immediately prior to the Change in Control and (ii) the highest Annual
Bonus amount earned in any one of the three (3) years preceding the year of the
Change in Control on the 60th day after the effective date of termination.


B.              The Company shall continue to provide to the Executive the
Employee Benefits for one year following the effective date of termination
(based on the Employee Benefits being provided to the Executive on the effective
date of termination, but subject to such changes as the Company may adopt from
time to time thereafter for its senior executives), reduced by any employment
benefits received from later employment, as the same may be changed from time to
time for employees of the Company generally, as if the Executive had continued
employment during such period; or, as an alternative, the Company may elect to
pay Executive cash in lieu of such participation in an amount equal to the
Executive’s reasonable after-tax cost of obtaining comparable coverage or
benefits, where such participation may not be continued by the Company (or where
such participation would adversely affect the tax status of the applicable plan
pursuant to which the benefits are provided), with any such cash payments to be
made in accordance with the ordinary payroll practices of the Company (not less
frequently than monthly) for employees generally for the period during which
such cash payments are to be provided.
-8-

--------------------------------------------------------------------------------




C.              Any stock options granted Executive by the Company which have
not vested shall vest in the Executive in full as of the Change in Control.  Any
such stock options which were intended by the parties to be incentive stock
options but which exceed the "$100,000 first exercisable rule" shall be
converted into non-qualified stock options.


D.              If the Executive is unable to sell his home in Jackson,
Mississippi for at least the lesser of $900,000 or the then current appraised
value of the home within four (4) months following the effective date of his
termination, Company shall acquire such property at that time for a purchase
price equal to the lesser of $900,000 or the then current appraised value of the
Executive's home in Jackson, Mississippi in exchange for an unencumbered deed to
the property.  The appraised value shall be determined in accordance with the
Company’s practice for home purchase relocation benefits in effect on the
effective date of termination.  The Executive acknowledges that the current
practice is that appraised value is equal to the average of two independent
appraisals obtained by the Company.


E.              In consideration of the covenants set forth in Section 4, the
Executive shall be paid the Covenant Payments in an undiscounted cash lump sum
on the 60th day after the effective date of termination provided the Term and
the Executive are terminated within two (2) years after the date a Change in
Control occurs and the Change in Control also satisfies the definition of a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of its assets, within the meaning of Section
409A(a)(2)(A)(v) of the Code.  Otherwise, the Executive shall be paid the
Covenant Payments in the manner provided in Section 4.4.


F.              Notwithstanding the foregoing, if payment of any of the
foregoing amounts at the time designated above would result in a prohibited
acceleration under Section 409A of the Code, then such amount shall be paid at
the time the amount would otherwise have been paid under the applicable plan,
policy, program or arrangement relating to such amount absent such prohibited
acceleration.


5.8.              Severance Not in Connection with a Change in Control or after
December 31, 2009.  If (i) the Executive is not entitled to the payments and
benefits described in Section 5.7 because there has not been both a Change in
Control and a termination of employment before January 1, 2010 and (ii) either
(a) the Company terminates the Term and the Executive's employment for a reason
other than Cause, death, disability or Retirement or (b) if the Executive
resigns for Good Reason, subject to Section 13 hereof, the Company shall pay to
the Executive the following amounts:


A.              The Executive's Base Salary and accrued vacation benefits
through the date of termination and the Annual Bonus earned for the calendar
year immediately preceding the calendar year of termination to the extent not
already paid in a lump sum as soon as practicable following the effective date
of the termination in accordance with the Company’s usual payroll practices (not
less frequently than monthly).
-9-

--------------------------------------------------------------------------------




B.              The Company shall continue to provide to the Executive the
Employee Benefits for a period of eighteen (18) months following the effective
date of the termination (based on the Employee Benefits being provided to the
Executive on the effective date of termination, but subject to such changes as
the Company may adopt from time to time thereafter for its senior executives),
reduced by any employee benefits received from later employment, as the same may
be changed from time to time for employees of the Company generally, as if the
Executive had continued employment during such period; or, as an alternative,
the Company may elect to pay Executive cash in lieu of such participation in an
amount equal to the Executive’s reasonable after-tax cost of obtaining
comparable coverage or benefits, where such participation may not be continued
by the Company (or where such participation would adversely affect the tax
status of the applicable plan pursuant to which the benefits are provided), with
any such cash payments to be made in accordance with the ordinary payroll
practices of the Company (not less frequently than monthly) for employees
generally for the period during which such cash payments are to be provided.


C.              If the Executive’s termination of employment occurs before
January 1, 2010 and the Executive is unable to sell his home in Jackson,
Mississippi for at least the lesser of $900,000 or the then current appraised
value of the home within four (4) months following the effective date of his
termination, Company shall acquire such property at that time for a purchase
price equal to the lesser of $900,000 or the then current appraised value of the
Executive's home in Jackson, Mississippi in exchange for an unencumbered deed to
the property.  The appraised value shall be determined in accordance with the
Company’s practice for home purchase relocation benefits in effect on the
effective date of termination.  The Executive acknowledges that the current
practice is that appraised value is equal to the average of two independent
appraisals obtained by the Company.


D.              In consideration of the covenants set forth in Section 4, the
Executive shall be paid the Covenant Payments in the manner provided in Section
4.4.


E.              Notwithstanding the foregoing, if payment of any of the
foregoing amounts at the time designated above would result in a prohibited
acceleration under Section 409A of the Code, then such amount shall be paid at
the time the amount would otherwise have been paid under the applicable plan,
policy, program or arrangement relating to such amount absent such prohibited
acceleration.


5.9.              Retirement.  Unless terminated earlier pursuant to this
Section 5, the Term and the Executive's employment shall automatically terminate
at the end of the day on which the Annual Meeting of the Company’s shareholders
is held in 2011 ("Retirement"), in which event, the Executive shall be entitled
to receive such retirement benefits which have accrued to the Executive by
virtue of his employment hereunder, but not the payments described in Sections
4.4, 5.7 and 5.8 hereof.  In the event of the Executive’s Retirement, the
Company shall also pay the Executive (1) any unpaid Base Salary and accrued
vacation benefits earned through the date of Retirement and (2) the Annual Bonus
earned for the calendar year immediately preceding the calendar year of
Retirement to the extent not already paid.  Such unpaid Base Salary and accrued
vacation benefits and the Annual Bonus shall be paid to the Executive in a lump
sum as soon as practicable after the effective date of Retirement in accordance
with the Company’s usual payroll practices (not less frequently than monthly);
provided, however, that if payment of any such amounts at such time would result
in a prohibited acceleration under Section 409A of the Code, then such amount
shall be paid at the time the amount would otherwise have been paid under the
applicable plan, policy, program or arrangement relating to such amount absent
such prohibited acceleration.  In addition, in the event of the Executive’s
Retirement, the Company shall provide the Executive with such office space and
clerical/secretarial support as it deems appropriate until the Executive reaches
age sixty-eight (68).
-10-

--------------------------------------------------------------------------------




5.10.              Return of Documents on Termination.  On termination of
employment, the Executive shall promptly return to the Company all documents,
materials, papers, data, computer discs, statements and any other written
material (including but not limited to all copies thereof) and other property of
the Company.


5.11.              Release.  The payments and benefits to which the Executive is
entitled pursuant to Sections 4.4, 5.4(2), 5.7(ii)A(2), 5.7(ii)B-E, 5.8B-D and 8
are contingent upon the Executive executing a release agreement in a form
reasonably acceptable to the Company, and the applicable revocation period
having expired, before the 60th day following effective date of termination.


6.              Expenses.  The Company shall reimburse the Executive for his
reasonable out-of-pocket expenses incurred pursuant to this Agreement and in
connection with the performance of his duties under this Agreement, in
accordance with the general policy of the Company, upon submission of
satisfactory documentation evidencing such expenditures, no later than the last
day of the year following the year in which the Executive incurs the expense.


7.              Non-Assignment.  This Agreement and all of the Executive's
rights and obligations hereunder are personal to the Executive and shall not be
assignable; provided, however, that upon his death all of the Executive's rights
to cash payments under this Agreement shall inure to the benefit of his widow,
personal representative,  designees or other legal representatives, as the case
may be.  Any person, firm or corporation succeeding to the business of the
Company by merger, purchase, consolidation or otherwise shall assume by contract
or operation of law the obligations of the Company hereunder; provided, however,
that the Company shall, notwithstanding such assumption, remain liable and
responsible for the fulfillment of its obligations under this Agreement.


8.              Arbitration.  In the event of a dispute between the Company and
the Executive over the terms of this Agreement which is not settled by the
parties, the Company and the Executive agree to settle any and all such disputed
issues by arbitration in accordance with the then-existing rules of the American
Arbitration Association.  The Company and the Executive shall jointly appoint
one person to act as the arbitrator.  In the event the Company and the Executive
cannot agree to an arbitrator within 30 days, the arbitrator shall be chosen by
the American Arbitration Association.  The decision of the arbitrator shall be
binding upon the parties and there shall be no appeal therefrom other than for
bias, fraud or misconduct.  The costs of the arbitration, including the fees and
expenses of the arbitrator, shall be borne fifty percent by the Company, on the
one hand, and fifty percent by the Executive, on the other, but each party shall
pay its own attorneys' fees and other professional costs and expenses; provided,
however, that if the arbitrator shall rule for the Executive, the Company shall
pay or reimburse the Executive's reasonable attorneys' fees and other
professional costs and expenses and the Executive's share of the arbitration
costs incurred in connection with such arbitration as soon as administratively
practicable after the final decision on arbitration in accordance with the
Company’s usual payroll practices (not less frequently than
monthly).  Notwithstanding the foregoing, it is specifically understood that the
Executive shall remain free to assert and enforce in any court of competent
jurisdiction such rights, if any, as the Executive may have under federal law,
including without limitation, rights arising under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination and Employment Act of 1967, as
amended, and/or the Americans With Disabilities Act of 1990.  Any decision
rendered by the arbitrator, except as provided above, shall be final and
binding.
-11-

--------------------------------------------------------------------------------




9.              Excise Tax Limitation.


9.1.              Notwithstanding anything contained in this Agreement (or in
any other agreement between the Executive and the Company) to the contrary, to
the extent that any payments and benefits provided under this Agreement or
payments or benefits provided to, or for the benefit of, the Executive under the
Trustmark Corporation 1997 Long Term Incentive Plan, the Trustmark Corporation
2005 Stock and Incentive Compensation Plan or any other plan or agreement of the
Company (such payments or benefits are collectively referred to as the
"Payments") would be subject to the excise tax (the "Excise Tax") imposed under
Section 4999 of the Code , the Payments shall be reduced if and to the extent
that a reduction in the Payments would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than he would have retained had he been
entitled to receive all of the Payments (such reduced amount is hereinafter
referred to as the "Limited Payment Amount").  In the event the Executive first
becomes entitled to Payments in 2008 which require reduction or elimination, the
Company shall reduce the Payments by first reducing or eliminating payments or
benefits which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the date the "Determination" (as
hereinafter defined) is delivered to the Company and the Executive.  In the
event the Executive first becomes entitled to Payments after 2008 which require
reduction or elimination, the Company shall reduce the Payments by first
reducing or eliminating cash payments and then by reducing or eliminating
payments or benefits which are not payable in cash, in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from the date the Determination is delivered to the Company and the
Executive.


9.2.              The determination as to whether the Payments shall be reduced
to the Limited Payment Amount and the amount of such Limited Payment Amount (the
"Determination") shall be made at the Company's expense by an accounting firm
selected by the Company and reasonably acceptable to the Executive which is
designated as one of the five (5) largest accounting firms in the United States
(the "Accounting Firm").  The Accounting Firm shall provide the Determination in
writing, together with detailed supporting calculations and documentation, to
the Company and the Executive on or prior to the date of termination of the
Executive's employment if applicable, or at such other time as requested by the
Company or by the Executive.  Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the "Dispute") in writing setting forth the precise basis of
the dispute.  If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive.
-12-

--------------------------------------------------------------------------------




9.3.              Any Excise Tax payable hereunder shall be paid by the
Executive.


10.              Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction such invalidity, legality or unenforceability will not affect any
other provision or any other jurisdiction, but this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


11.              Other Provisions.


11.1.              Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid.  Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission, or if mailed, five days after the date of deposit in the United
States mail, as follows:


(i)              if to the Company, to:


Trustmark Corporation
248 East Capitol Street
Post Office Box 291
Jackson, MS 39205
Attention: Chairman of Executive Committee


(ii)              if to the Executive, to:


Richard G. Hickson
3973 Dogwood Drive
Jackson, MS 39211


Any party may change its address for notice hereunder by notice to the other
parties hereto.


11.2.              Entire Agreement.  This Agreement amends and restates the
Original Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
representations, warranties and agreements, written or oral with respect thereto
between the Company and the Executive; provided, however, that any equity
compensation awards outstanding on the date of this Agreement shall remain in
effect in accordance with their terms except as may otherwise be expressly
provided in this Agreement.
-13-

--------------------------------------------------------------------------------




11.3.              Waivers and Agreements.  This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.


11.4.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Mississippi, without
regard to its principle of conflicts of law.


11.5.              Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.


11.6.              Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


12.              Board Approval.  The effectiveness of this Agreement shall be
subject to approval by a majority of the Board entitled to vote on the date
hereof.


13.              Omnibus 409A Provision.  Notwithstanding any other provision of
this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time and in such form, as complies with the
requirements of Section 409A of the Code to avoid any unfavorable tax
consequences.  For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Code.  Notwithstanding any other provision of this Agreement, payments or
provision of benefits in connection with the separation from service will be
delayed, to the extent applicable, until six months after the separation from
service or, if earlier, Executive’s death, if Executive is a “specified
employee” under Section 409A of the Code (the “409A Deferral Period”).  In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled.  In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.  For purposes of this Agreement, termination of
employment will be read to mean a “separation from service” within the meaning
of Section 409A of the Code where it is reasonably anticipated that no further
services would be performed after that date or that the level of services
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to less than 50% of the average level of
bona fide services performed over the immediately preceding thirty-six
(36)  month period.



  
 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
TRUSTMARK CORPORATION
             
BY:     /s/ Daniel A. Grafton
 
    Daniel A. Grafton
 
    Chairman of the Human Resources Committee
 

 
 
EXECUTIVE
     
BY:     /s/ Richard G. Hickson
             Richard G. Hickson  

 
 
-15-
